DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-15 are pending.
	Claims 16-38 are cancelled by Applicant.
2.	Claim 15 has overcome the objection.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/22 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akyol, et al. [US 20130036311] in view of Hearn, et al. [US 10,521,775]. 
As per claim 1:	Akyol teach a secure entity in a local trusted execution hardware environment (TEE) comprising a secure processing circuit and suitable for implementing [Akyol: para 0052, 0109-0110; In order to allow the sensors and controllers in the system to be able to share information securely. See also para 0119-0120] **a contract execution architecture such as a Wallet Node for executing a contract-type program [**as rejected under a secondary reference, discussed further below], said program being able to be loaded into an execution memory in response to a program identifier contained in a message that reaches the entity via a channel for communication with other entities [Akyol: para 0071-0075], and a secure device configured for physical interaction with a physical environment of the entity, said secure device comprising a sensor and/or actuator module [Akyol: para 0111; the device hardware includes interfaces that communicate with the agent framework and to implement a physical tamper detection warning system that generates an event when physical tampering is detected by tamper detection circuitry], which is adapted to supply input data to the secure processing circuit from at least one physical sensor for the execution of the contract and receive from the secure processing circuit control signals for at least one physical actuator [Akyol: para 0045; sensors, controllers, actuators, and other devices being used in the electric power system where sensors and/or controllers are capable of sharing information and provide the two-way information enabled by facilitates the integration of distributed resources. Several techniques include the use of peer-to-peer communication as well as distributed agents. See also para 0115, 0167] generated by the execution of the contract [Akyol: para 0087; contract, e.g. "agent execution contract proposal". The agent execution contract proposal comprises data indicating the execution resource requirements for the agent], said secure device containing its own secret key for securing exchanges [Akyol: para 0146] with said secure processing circuit when said contract-type program is executed. [Akyol: para 0135-0137, 0152; secure contract execution]  
Akyol teaches intelligent sensors, intelligent controllers, and associated agent-based framework are capable of operating autonomously without requiring intervention from a centralized control point. They can adapt and tailor their measurement methods based on environmental conditions and perform multiple types of measurements belonging to different domains to enable localized autonomous control while also communicating this information back to a system operations center [Akyol: para 0052]. The advantage of trust mechanisms include sensors and controllers in a power system are networked devices. In order to allow the sensors and controllers in the system to be able to share information securely include agent software validation and tamper detection [Akyol: para 0089, 0109-0110]. Akyol also includes verifying signatures using the Cryptographic Trust Management system [Akyol: para 0152]. Thus, Akyol suggests a secure entity in a local trusted execution hardware environment (TEE). Akyol also include sensors, controllers, actuators, and other devices being used in the electric power system where sensors and/or controllers in the electric power system are capable of sharing information and provide the two-way information enabled by facilitates the integration of distributed resources Several techniques include the use of peer-to-peer communication as well as distributed agents [Akyol: para 0045, See also para 0115, 0167]. The agent execution contract proposal comprises data indicating the execution resource requirements for the agent [Akyol: para 0087]. As such Akyol suggest “adapted to supply input data to the secure processing circuit from at least one physical sensor for the execution of the contract and receive from the secure processing circuit control signals for at least one physical actuator generated by the execution of the contract”. However, Akyol: para  did not further clearly include “a contract execution architecture such as a Wallet Node”.
	Hearn teach “a contract execution architecture such as a Wallet Node”, for executing a contract-type program by a form of a smart contract that is computer code that implements transactions of a contract. The computer code ensures that all the terms of the contract are complied with before the transaction is recorded in the blockchain. The term "contract" has been used to describe the computer code of a contract under the UXTO model of bitcoin and the computer code of the "smart contracts" model of the Ethereum platform. [Hearn: col.2, line 54-col.3, line 52]. Thus, it is obvious the motivation to include a contract execution architecture such as a Wallet Node to ensure the authenticity and verify the transaction is valid.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hearn with Akyol to “a contract execution architecture such as a Wallet Node” for executing a contract-type program for the reason to ensure the authenticity and verify the transaction is valid.
Claim 2:  Akyol: para 0120, 0223; discussing the secure entity of claim 1, further comprising at least one detector device capable of detecting a normal/abnormal status of an environment parameter of the secure processing circuit and generating at least one corresponding normal/abnormal status data, each detector device comprising a secret private detector device key [Akyol: para 0146] for **signing normal/abnormal status information generated by said detector device, said secure processing circuit being able to transmit messages containing, on the one hand, message content signed with a private key of said secure processing circuit, and on the other hand, said at least one normal/abnormal status data signed with said secret private detector device key.
The “signing normal/abnormal status information generated by said detector device, said secure processing circuit being able to transmit messages containing, on the one hand, message content signed with a private key of said secure processing circuit, and on the other hand, said at least one normal/abnormal status data signed with said secret private detector device key” are rejected in view of Hearns where motivation is for the reason the authenticity of the transaction and the message can be confirmed. [Hearn: col.19, line 23-35]
Claim 3:  Akyol: para 0087, 0223; discussing the secure entity of claim 2, comprising at least two detector devices capable of detecting the normal/abnormal status of at least two different environment parameters of said secure processing circuit and of generating respective normal/abnormal status data, each detector device being configured to receive **the normal/abnormal status data signed by at least one other detector device and comprising a process or configured to verify said signed data. [Akyol: para 0146, 0159]
The “the normal/abnormal status data signed” are rejected in view of Hearns where motivation is for the reason the authenticity of the transaction and the message can be confirmed. [Hearn: col.19, line 23-35]
Claim 4:  Akyol: para 0146, 0223; discussing the secure entity of claim 3, wherein the process of a given detector device is configured to generate normal/abnormal status data of at least one other detector device, signed with the own private key.
Claim 5:  Akyol: para 0159-0162; discussing the secure entity of claim 2, wherein a lack of status information to be supplied by a device corresponds to an abnormal status of said device.
Claim 6:  Akyol: para 0070, 0167; discussing the secure entity of claim 2, wherein each environment parameter is chosen from a group comprising the operating parameters of the secure processing circuit and the integrity of an envelope surrounding the secure processing circuit.
Claim 7:  Akyol: para 0047, 0159; discussing the secure entity of claim 6, comprising at least two detector devices among which one for detecting an operating parameter of said secure processing circuit and another for detecting the integrity of an envelope of said entity, wherein said envelope also surrounds said detector device for said operating parameter.
Claim 8:  Akyol: para 0045, 0223; discussing the secure entity of claim 1, comprising a detector device capable of detecting the normal/abnormal status of the integrity of an envelope surrounding said secure processing circuit, wherein said envelope also surrounds said secure interaction circuit.
Claim 9:  Akyol: para 0111, 0223; discussing the secure entity of claim 1, further comprising a normal/abnormal status detector device of the secure physical interaction circuit.
Claim 10:  Akyol: para 0111, 0223; discussing the secure entity of claim 1, comprising at least two envelopes respectively surrounding at least two separate units of the entity, and in one of the units, a normal/abnormal status detector of the integrity of the envelope of another unit.
Claim 11:  Akyol: para 0075, 0089; discussing the secure entity of claim 2, configured to periodically generate said signed normal/abnormal status data and send said status data to at least one verifying device and in order to verify the continuity of a normal status, the secure processing circuit being able to store the latter locally in order to address any unavailability of a remote communication means between said secure processing circuit [Akyol: para 0223] and said verifying device and to send the latter the set of missing **signed status information once the communication means is reestablished. 
The “signed status information once the communication means is reestablished” are rejected in view of Hearns where motivation is for the reason the authenticity of the transaction and the message can be confirmed. [Hearn: col.19, line 23-35]
Claim 12:  Akyol: para 0119; discussing the secure entity of claim 11, wherein said at least one verifying device is a device controlled by a central authority.
Claim 13:  Akyol: para 0075, 0120-0122; discussing the secure entity of claim 11, wherein said at least one verifying device comprises a set of verifying devices formed by circuits implementing mirrors with respect to the secure processing circuit.
Claim 14:  Akyol: para 0111, 0223; discussing the secure entity of claim 2, further comprising a circuit for disabling said secure processing circuit in case of detection of an abnormal status.
As per claim 15:	Akyol: para  teach a method for securing exchanges between entities in a P2P architecture, each entity comprising a secure processing circuit and at least one detector device [Akyol: para 0045, 0109-0110; capable of sharing information and provide the two-way information enabled by facilitates the integration of distributed resources. Also include the use of peer-to-peer communication as well as distributed agents and allow the sensors and controllers in the system to be able to share information securely] capable of detecting a normal/abnormal status of an environment parameter of the secure processing circuit and generating at least one corresponding normal/abnormal status data [Akyol: para 0111; interfaces that communicate with the agent framework and are used to implement a physical tamper detection warning system that generates an event when physical tampering is detected by tamper detection circuitry. See also para 0223; an agent is used to provide information that identifies the status of the distribution network at various nodes on the network. Such information could be collected by a common aggregator with the ability to detect abnormal conditions. If such a condition is detected, a backchannel communication can inform an agent on a distributed generator's controller to stop or to switch from delivering power], detector each device comprising a secret private key detector device [Akyol: para 0146; private key for signing] for **signing normal/abnormal status information generated by the detector device [Akyol: para 0070, 0075; verifies that the configuration data has not been tampered and verifies that the mutable data container was not changed during transport], the secure processing circuit being able to transmit [Akyol: para 0135-0137, 0152; secure contract execution] messages containing, on the one hand, message content signed with a private key of the secure processing circuit, and on the other hand [Akyol: para 0146, 0159], **at least one normal/abnormal status data signed with secret private detector device key, [**As rejected under a secondary reference, discussed further below] 
	wherein each secure processing circuit receives input from the detector device and can output signals for controlling at least one physical actuator. [Akyol: para 0045; sensors, controllers, actuators, and other devices being used in the electric power system where sensors and/or controllers in the electric power system are capable of sharing information and provide the two-way information enabled by facilitates the integration of distributed resources. Several techniques include the use of peer-to-peer communication as well as distributed agents. See also para 0115, 0167]
Akyol’s invention include sensors, controllers, actuators, and other devices being used in the electric power system where sensors and/or controllers are capable of sharing information and provide the two-way information enabled by facilitates the integration of distributed resources. Several techniques include the use of peer-to-peer communication as well as distributed agents [Akyol: para 0045, See also para 0115, 0167]. In order to allow the sensors and controllers in the system to be able to share information securely include agent software validation and tamper detection [Akyol: para 0089, 0109-0110]. Thus, Akyol suggests securing exchanges between entities in a P2P architecture comprising a secure processing circuit and detector device capable of detecting a normal/abnormal status of an environment parameter and generating corresponding normal/abnormal status data. Additionally, Akyol discloses the creator's asymmetric key pair can be managed using the Cryptographic Trust Management system [Akyol: para 0146]. A cryptographic signature sent with the agent transport payload can be checked and verified (e.g., using any of the encryption/decryption techniques). A hash of the agent code can be computed and compared to a signed hash for the agent code sent with the agent transport payload [Akyol: para 0159]. Further, an agent is used to provide information that identifies the status of the distribution network at various nodes on the network where such information could be collected by a common aggregator with the ability to detect abnormal conditions [Akyol: para 0223]. As such Akyol suggest “signing” various forms of data which may include normal/abnormal status information. However, Akyol did not further include “signing normal/abnormal status information” where “least one normal/abnormal status data signed with secret private detector device key”.
	Hearn teach the protocol framework components may also include a component for providing notarized transactions to the accepting party for verification of input states, a component for sending and receiving messages. The notary component controls verifying the signatures of an accepted transaction, ensuring that the input states are not yet consumed, and notarizing the accepted transaction [Hearn: col.10, line 1-37]. Hearn discloses to help prevent confusion attacks, the distributed ledger system allows a transaction to include a transaction summary in addition to the input states, the output states, the contract code, the commands, and so on. The contract code is responsible for generating a message from the text of the transaction summary. When the transaction is downloaded to the device for signing, the contract code is invoked to generate the message to be displayed to the user. Because the downloaded transaction is signed (i.e., by encrypting a hash of the transaction and encrypting the hash with a private key), the authenticity of the transaction and the message can be confirmed by the user [Hearn: col.19, line 23-35]. Thus, Hearn obviously suggests signing information or message content where the motivation to “signing normal/abnormal status information” where “at least one normal/abnormal status data signed with secret private detector device key” would confirm the authenticity of the transaction and the message.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hearn with Akyol: para  to teach “signing normal/abnormal status information” where “at least one normal/abnormal status data signed with secret private detector device key” for the reason to confirm the authenticity of data including message content.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435